                         Case 4:20-mc-80214-DMR Document 3 Filed 12/14/20 Page 1 of 1

 Attorney or Party without Attorney:                                                                                  For Court Use Only
 Robert E. Allen
 GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO, LLP
 10250 Constellation Blvd., 19th Floor
 Los Angeles, CA 90067
   Telephone No: 310-553-3000

      Attorney For:                                              Ref. No. or File No.:
                      Petitioner

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Northern District of California
     Plaintiff:   In re DMCA Sec. 512(h} Subpoena to Twitter, Inc.
 Defendant:

           PROOF OF SERVICE                Hearing Date:          Time:                  Dept/Div:        Case Number:
                                           12/04/2020             10:00 am                                4:20-mc-80214-DMR


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil
      Action; Letter Dated December 3, 2020



3.    a.    Party served:     Twitter, Inc.
      b.    Person served:    Daisy Montenegro, Intake Specialist/CT Corporation System, Registered Agent

4.    Address where the party was served:       818 W. Seventh Street, #930, Los Angeles, CA 90017


5.    I served the party:
      a. By personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Thu, Dec 03 2020 (2) at: 01:50 PM


6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                                    d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                12/04/2020
                                                                                    (Date)                                 (Signature)




                                                                     PROOF OF                                                                5132037
                                                                      SERVICE                                                              (4520404​)
